Exhibit 10.1

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

This First Amendment (this “Amendment”) is made as of June 8, 2010 between CHASE
CORPORATION (the “Borrower”) and BANK OF AMERICA, N.A., a national banking
association as successor by merger to Fleet National Bank (f/k/a BankBoston,
N.A. and The First National Bank of Boston) (the “Bank”).

 

RECITALS

 

A.                                   The Bank and the Borrower entered into a
Loan and Security Agreement dated on or about April 11, 1991, which was
thereafter amended, and as of October 31, 2001 entered into a First Amended and
Restated Loan Agreement, which was thereafter amended, and as of September 4,
2009 entered into a Second Amended and Restated Loan Agreement (the “Loan
Agreement”), providing for revolving loans by the Bank to the Borrower and for
various term loans by the Bank to the Borrower.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Loan
Agreement.

 

B.                                     The Borrower desires to extend the
Facility No. 1 Expiration Date of the Facility No. 1 Commitment for a line of
credit, to modify the interest rate, and to amend a certain definition, as
provided in the Loan Agreement.

 

C.                                     Subject to certain terms and conditions,
the Bank is willing to agree to extend the Facility No. 1 Expiration Date, to
modify the interest rate, and to amend a certain definition, as hereinafter
expressly set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Amendments to Loan Agreement.

 

(a)                                  Section 1.2 of the Loan Agreement is
amended by deleting the first sentence of such section and substituting the
following therefore:

 

“The line of credit is available between the date of this Agreement and
March 31, 2013, or such earlier date as the availability may terminate as
provided in this Agreement (the “Facility No. 1 Expiration Date”).”

 

(b)                                 Section 1.4 of the Loan Agreement is amended
by deleting the first sentence of such section and substituting the following
therefore:

 

“The interest rate is a rate per year equal to the sum of the “LIBOR Daily
Floating Rate” plus 1.50 percentage points.”

 

(c)                                  Section 1.5(a) of the Loan Agreement is
amended by deleting said section and substituting the following therefore:

 

--------------------------------------------------------------------------------


 

“(a)                            The LIBOR Rate plus 1.50 percentage points.”

 

(d)                             The definition of “Operating Cash Flow” in
Section 12 of the Loan Agreement is amended by deleting such definition and
substituting the following therefor:

 

““Operating Cash Flow”  For any period, Earnings Before Interest and Taxes plus
depreciation and amortization for such period, minus unfinanced Capital
Expenditures and dividends paid or incurred during such period, and minus any
cash taxes paid.”

 

2.                                       No Further Amendments.  Except as
specifically amended hereby, the Loan Agreement shall remain otherwise
unmodified and in full force and effect and is hereby ratified and affirmed in
all respects.

 

3.                                       Certain Representations of the
Borrower.  As a material inducement to the Bank to enter into this Amendment,
the Borrower represents and warrants to the Bank, after giving effect to this
Amendment, as follows:

 

(a)               The execution and delivery of this Amendment has been duly
authorized by all requisite corporate action on the part of the Borrower and
will not violate any provision of law, any order, judgment or decree of any
court or other agency of government, or the articles or by-laws of the Borrower
or any indenture, agreement or other instrument to which the Borrower is bound,
or be in conflict with, or result in a breach of, or constitute (with due notice
or lapse of time or both) a default under, or result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of the Borrower pursuant to, any such indenture,
agreement or instrument.

 

(b)              The representations and warranties contained in the Loan
Agreement are true and correct in all material respects on and as of the date of
this Amendment as though made at and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date or
except to the extent variations therefrom have been permitted under the terms of
the Loan Agreement or otherwise permitted in writing by the Bank).  No material
adverse change has occurred in the assets, liabilities, financial condition,
business or prospects of the Borrower from that disclosed in the annual
certified financial statements most recently furnished to the Bank.  No event of
default or condition or event that, but for the requirement that time elapse or
notice be given or both, would constitute an event of default, has occurred or
is continuing.

 

(c)               This Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the rights and remedies of creditors generally or the
application of principles of equity, whether in any action at law or proceeding
in equity, and subject to the availability of the remedy of specific

 

2

--------------------------------------------------------------------------------


 

performance or of any other equitable remedy or relief to enforce any right
thereunder.

 

4.                                       Conditions.  The willingness of the
Bank to agree to the foregoing is subject to the following conditions:

 

(a)               The Borrower shall have executed and delivered to the Bank (or
shall have caused to be executed and delivered to the Bank by the appropriate
persons) the following:

 

(i)  This Amendment and

 

(ii)  Such other supporting documents and certificates as the Bank or its
counsel may reasonably request.

 

(b)              All legal matters incident to the transactions contemplated
hereby shall be satisfactory to counsel for the Bank.

 

5.                    Miscellaneous.

 

(a)               This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

(b)              This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the Bank and the Borrower have caused this Amendment to be
duly executed as a sealed instrument by their duly authorized representatives,
all as of the date and year first above written.

 

 

CHASE CORPORATION

 

 

 

 

 

By:

/s/ Kenneth L. Dumas

 

Name: Kenneth L Dumas

 

Title: CFO & Treasurer

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Peter McCarthy

 

Name: Peter McCarthy

 

Title: Senior Vice President

 

3

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTORS

 

In connection with the Loan Agreement as amended hereby, the Guarantors each
hereby (a) consent to all of the terms and conditions of the Loan Agreement as
amended hereby and of the other documents executed in connection therewith,
(b) ratifies and reaffirms all of the terms and provisions of the Guaranty and
each of the other Loan Documents to which such Guarantor is a party, and (c)
acknowledges and agrees that the indebtedness, liabilities and obligations of
the Borrower to Bank which such Guarantor has guaranteed under the Guaranty
includes, without limitation, all of the indebtedness of the Borrower to the
Bank under the Loan Agreement as amended hereby and such Guaranty remains in
full force and effect.

 

IN WITNESS WHEREOF, the Guarantors have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the date and year first above written.

 

Witness:

 

RWA, Inc.

 

 

 

/s/ Paula M. Myers

 

By:

/s/ Peter R. Chase (seal)

 

 

Typed Name

Peter R. Chase

 

 

Title

CEO & Sole Director

 

 

 

 

 

 

Witness:

 

Chase Facile, Inc..

 

 

 

/s/ Paula M. Myers

 

By:

/s/ Peter R. Chase (seal)

 

 

Typed Name

Peter R. Chase

 

 

Title

CEO & Sole Director

 

 

 

 

 

 

Witness:

 

Capital Services of New York, Inc..

 

 

 

/s/ Paula M. Myers

 

By:

/s/ Peter R. Chase (seal)

 

 

Typed Name

Peter R. Chase

 

 

Title

CEO & Sole Director

 

 

 

 

 

 

Witness:

 

C.I.M. Industries, Inc..

 

 

 

/s/ Paula M. Myers

 

By:

/s/ Peter R. Chase (seal)

 

 

Typed Name

Peter R. Chase

 

 

Title

CEO & Sole Director

 

4

--------------------------------------------------------------------------------